DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/22 has been entered. 
Election/Restrictions
Claims 8-9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/22. The requirement was deemed proper and was therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4, 6-7, 10-14, 16, 38, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering mitochondrial transfer therapy for increasing an input resultant response of the pancreas for type 2 diabetes, does not reasonably provide enablement for treating any or all pancreatic components of a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The original disclosure discussed a specific species on page 62, experiment 2, for the use of administering mitochondrial transfer therapy to the subject to treat a disease of type 2 diabetes of a homeostatic system component being the pancreas, but did not discuss the broad category/genus of treating any and all pancreatic components, and thereby enhance homeostatic capacity and treat type 2 diabetes.
A person having ordinary skill in the art at the time the invention was made is not enabled to make and/or use the invention, without undue experimentation, to treat any and all pancreatic system components (such as pancreatic fluid, hormones, enzymes such as lipase, amylase, protease, etc.), by administering a mitochondrial transfer to a subject to increase the amplitude of any and all pancreatic system components and thereby enhance homeostatic capacity and treat type 2 diabetes.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-7, 10-14, 16, and 40 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yivgi-Ohana et al (2014/0193511).  Yivgi-Ohana discloses the use of mitochondrial transfer (e.g. paras. 95, 120, etc.) to increase ATP/oxygen consumption, and/or allow non-functioning mitochondria to function (e.g. paras. 18, 88, 97, etc., therefore the amplitude of the input resultant response is increased by 2-fold or greater since the non-functioning cell is now functioning, etc.) and treat an organ/cell for diseases such as diabetes (e.g. paras. 28-30, 98, etc.).  Yivgi-Ohana also discloses that a sugar/starch is used with the transferred mitochondrial (e.g. paras. 23, 83, etc. as an applied stimulus to increase ATP, oxygen consumption, and/or functionality) and that the ATP, oxygen consumption, and/or functionality of the cells are dynamically measured periodically or continuously over time to evaluate the homeostatic capacity of the therapy and cell (e.g. paras. 60, 61, examples 1-15, figures 8, 5, etc.).
Yivgi-Ohana states that DAD is treated.  Note that the claims do not state that the therapy is administered to the pancreas or cells, just that the administered therapy will increase an amplitude of an input resultant response of the pancreas or cells.  Since the administered mitochondrial transfer therapy in Yivgi-Ohana will treat the diabetes, it will therefore increase an amplitude of an input resultant response of the pancreas or its cells.  In addition, DAD/diabetes is a disease that affects the pancreas and its cells, and DAD’s most common form of diabetes is Type 1 diabetes, but DAD also results in Type 2 diabetes.  Since the mitochondrial therapy in Yivgi-Ohana will treat DAD, it will necessarily also treat DAD patients with type 2 diabetes.  
In the alternative, if Yivgi-Ohana is not considered to treat type-2 diabetes, as there are only type 1 and type 2 diabetes mellitus, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed, to have modified the system and method as taught by Yivgi-Ohana, with treating type 2 diabetes, as is well known and common knowledge in the art, since it would provide the predictable results of treating the different types of diabetes mellitus caused by DAD to effectively improve and relieve the symptoms and causes of a known form of diabetes mellitus.

Claims 37-38 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yivgi-Ohana et al.  Yivgi-Ohana specifically states that organs and cells are treated for a disease such as diabetes and therefore would necessarily treat and increase the response of the pancreas and beta cells for insulin production since the pancreas, beta cells, and insulin production are all naturally part of, and causes for, diabetes.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Yivgi-Ohana, with treating and increasing the response of the beta cells to increase insulin production, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of treating diabetes and mitochondrial dysfunction in the person so that the patient does not require constant drugs or monitoring of the disease.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  Note that the claims do not state that the therapy is administered to the pancreas or cells, just that the administered therapy will increase an amplitude of an input resultant response of the pancreas or cells. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11/17/22